Citation Nr: 0028413	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-22 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for patellofemoral syndrome, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from September 1994 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

In his October 1999 substantive appeal, the veteran requested 
a hearing before a Member of the Board (Veterans Law Judge) 
at the RO.  Correspondence received in December 1999 from the 
veteran indicated, however, that he would accept a 
videoconference hearing before a Veterans Law Judge.  A Board 
videoconference hearing was scheduled for June 21, 2000.  
However, in correspondence from the veteran dated June 15, 
2000 (and apparently received at the RO on June 27, 2000) the 
veteran stated that he desired a hearing before a local 
hearing officer in Ohio.

In view of the fact that the veteran has expressed a desire 
for a personal hearing on appeal, pursuant to 38 C.F.R. § 
20.700 (1999), the Board finds that he should be permitted an 
opportunity to appear and testify before a local hearing 
officer at the RO, as he has requested.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  A hearing before a local hearing 
officer should be scheduled, and the 
veteran and his representative should be 
notified of the date and time of such 
hearing.  The veteran should be advised 
that he is free to submit additional 
evidence at the time of the hearing.

2.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order. The purpose of this remand is to ensure 
compliance with applicable laws and regulations and to afford 
the veteran due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter which 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	JAMES A. FROST	
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


